Liddon, J.:
The appellants, who were complainants below, brought their bill in equity to restrain the appellees, defendants below, from selling certain real estate, of which complainants were in possession claiming title, under an execution issued by a county judge. A temporary injunction which had been granted by a court commissioner was dissolved, and complainants appealed.
Only one single matter of defense was urged in the court below, which was that before.the land was conveyed to complainants by one I). J. Allen, the defendant Detwiier has sued out an attachment against said Allen as a non-resident before the County Judge of Orange county, and the same had been levied upon said land. The only point upon which our judgment is invoked is whether the levy of this writ of attach*636ment created a lien upon land levied upon superior to the claim of the complainants, who purchased the same from the defendant in attachment. If a county judge, in January, 1891, the date of the writ of attachment, had authority to issue such a writ at all, it was by virtue of the provisions of the Constitution of 1885, giving him jurisdiction of all cases at law where the value of the property involved does not exceed one hundred ■dollars, and statutes prior thereto. The writ was issued and levied in January, 1891. Since the adoption ■of such Constitution there had been at said time no statute authorizing attachments by county judges. The act of 1889 (ChaxDter 3888 laws of Florida) provides that in proceedings before county judges the rules of practice and pleading shall be the same as established by law for courts of justices of the peace. The appellees in their brief only claim that the writ was legally issued and levied because in. such issuing and levying the statute was pursued which authorized such action in courts of justices- of the peace. If, therefore, a writ was issued by a justice of the peace could not be levied upon real estate, the reasons are the same why at the time in question (January, 1891) such a writ issued by a county judge could not be so levied. The only act then in force generally authorizing writs of attachment by justices of the peace was Chapter 2040, acts of 1875. It has been settled in this State that a writ of attachment issued by a justice of the peace under this act can not be levied upon land. McGehee vs. Wilkins, 31 Fla. 83, 12 South. Rep. 228. As the power of a county judge in such cases under statutes at the time in force, could not exceed that of ¿.justice of the peace, we are of the opinion that prior to the adoption of the Revised Statutes of 1892, an at*637tachment- issued by a county judge could not be levied, upon real estate.
The decree of the Circuit Court is reversed, and the case remanded with directions that such further proceedings be had therein as may be consistent with law and this opinion.